Order and judgment (one paper) mandating a new hearing, unanimously reversed, on the law, with $30 costs and disbursements to appellant, and petition dismissed. The record, which consists of (1) the steward’s report of the incident, (2) an addendum to the steward’s report, (3) the charge, (4) the secretary’s longhand notes, (5) the official minutes of the meeting, and (6) the notice of the action taken by the committee, amply demonstrates petitioner violated the rules of the respondent-appellant Association by using an unauthorized type of pole in an area not designated for schooling horses. The determination was neither arbitrary nor capricious. The record contains findings which are sufficient to inform the court and parties as to the findings made and their bases. (Matter of Badrow v. Common Council, 26 A D 2d 611.) The hearing was not a statutory one, and the record establishes a rational basis for the determination. (See Matter of Colton v. Berman, 21 N Y 2d 322.) This is especially so in view of the fact that the record shows there is no denial by petitioner of the specific charges. We do not find the punishment excessive. Concur—Botein, P. J., Eager, Capozzoli, Rabin and McNally, JJ.